NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0778n.06

                                            No. 09-5321

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                       FILED
JOHN J. FUERTES,                                   )                               Dec 10, 2009
                                                   )                         LEONARD GREEN, Clerk
       Plaintiff-Appellant,                        )
                                                   )
v.                                                 )   ON APPEAL FROM THE UNITED
                                                   )   STATES DISTRICT COURT FOR THE
FORD MOTOR COMPANY, INC.,                          )   WESTERN DISTRICT OF KENTUCKY
                                                   )
       Defendant-Appellee.                         )
                                                   )

Before: COLE, GIBBONS, and GRIFFIN, Circuit Judges.

       JULIA SMITH GIBBONS, Circuit Judge. Plaintiff-appellant John Fuertes appeals the

decision of the district court to grant summary judgment for defendant-appellee Ford Motor Co.

(“Ford”). Fuertes sued his former employer, Ford, under Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq., alleging claims of national heritage discrimination, retaliation, hostile

work environment, and interference with employment opportunities and prospective advantage.

Following a period of discovery, the district court granted Ford’s motion for summary judgment on

all claims, finding several of the claims to be time-barred and concluding that Fuertes failed to

establish that the reasons offered by Ford for its promotion decisions were a pretext for prohibited

discrimination, that there was any causal connection between the protected activities undertaken by

the plaintiff and Ford’s decisions, that Ford undertook any actions to interfere with Fuertes’s efforts

to gain new employment, or that any inappropriate conduct in the workplace was so severe or

pervasive as to foster a hostile work environment.
       After carefully reviewing the record, the applicable law, and the parties’ briefs, we find that

the district court’s opinion carefully and correctly sets out the facts and the governing law. Because

this court’s issuance of a full opinion would serve no jurisprudential purpose and would be

duplicative, we affirm on the basis of the district court’s well-reasoned memorandum opinion and

order of February 13, 2009, granting summary judgment to defendant-appellee.




                                                  2